                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

ANTWAN DAWON MATTHEWS                                                            PLAINTIFF

v.                             Case No. 5:18--cv-223-KGB-JTR

SUSAN POTTS, Jail Administrator,
Drew County Detention Facility; and
MARK GOBER, Sheriff,
Drew County Detention Facility                                                DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Antwan Dawon Matthews’ complaint is dismissed without prejudice (Dkt. No. 2).

       It is so adjudged this 23rd day of June, 2021.


                                                        __________________________________
                                                        Kristine G. Baker
                                                        United States District Judge
